Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 01/06/2020 is acknowledged. The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. This is not found persuasive because Applicant has not provided any reasons to support that the inventions proposed by the examiner are not distinct inventions. It is noted that these species are mutually exclusive. Moreover, the search is not coextensive as evidenced by different search for different inventions. Therefore, the search and examination of the entire application would place a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL. Accordingly, claim 45 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 29-30, 32, 34-41, 43-44, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodin (U.S. 2014/0184062 A1, hereinafter refer to Kolodin) in view of Raring et al. (U.S. 2010/0001300 A1, hereinafter refer to Raring).
Regarding Claims 1 and 7: Kolodin discloses a light-emitting diode device for a lighting application (see Kolodin, Fig.5 as shown below and ¶ [0001]), comprising: 

    PNG
    media_image1.png
    368
    743
    media_image1.png
    Greyscale

a transparent substrate (302) (silicon substrate is considered as a transparent substrate) (in addition, Kolodin teaches a substrate may be, for e.g., sapphire, silicon carbide (SiC), or combinations thereof; therefore, it would have been obvious to one having ordinary skill in the art at before effective filing date of the claimed invention to select a known material on the base of its suitability, for its intended use) (see Kolodin, Fig.5 as shown above, ¶ [0037], and ¶ [0055]); 
a photodetector (324), disposed on a first side of the transparent substrate (302) (see Kolodin, Fig.5 as shown above and ¶ [0057]); and 
a light-emitting diode (322), disposed on the first side of the transparent substrate (302) and in a side-by-side configuration with the photodetector (324), wherein the light-emitting diode (322) is configured to emit light (316/342/light emitted not shown) in a first direction above the light-emitting diode (322) and in a second direction below the light-emitting diode (322) (see Kolodin, Fig.5 as shown above, ¶ [0055], and ¶ [0057]); 
wherein the light (316) emitted in the first direction is emitted into free space to provide illumination and is not detected by the photodetector (324) (see Kolodin, Fig.5 as shown above);
wherein the light emitted (342/light emitted not shown) in the second direction is emitted into the transparent substrate (302) (see Kolodin, Fig.5 as shown above), 
wherein the transparent substrate (302) serves as a waveguide to direct at least a portion of the light emitted in the second direction towards the photodetector (324) (note: light emitted in the second direction were known to be reflected by metal contact 354 (common anode)) (see Kolodin, Fig.5 as shown above, ¶ [0039], and ¶ [0059]), and
wherein the photodetector (324) is configured to detect the light directed towards the photodetector (324) via the transparent substrate (302) (see Kolodin, Fig.5 as shown above); 
wherein the photodetector (324) is further configured to generate, based on light detected by the photodetector (324), a current corresponding to emission intensity of the light-emitting diode (322), wherein the current is used to monitor the emission intensity of the light- emitting diode (322) and to correct for intensity drift in the light- emitting diode (322) (note: Kolodin teaches a photocurrent generated by the PD mesa portion is substantially proportional to the emitted optical energy of the LED mesa portion. Form the above statement ordinary skill in the art recognize that the photocurrent is used to monitor the emission intensity of the light- emitting diode and to correct for intensity drift in the light- emitting diode. Hence, the recited functional limitation is an inherent characteristic of the Kolodin prior art) (see Kolodin, Fig.5 as shown above, ¶ [0044], ¶ [0046], ¶ [0048], and ¶ [0067]- ¶ [0068]); and 
wherein the light-emitting diode (322) and the photodetector (324) are disposed in a same layer of the light-emitting diode device corresponding to a single semiconductor platform (see Kolodin, Fig.5 as shown above) (as claimed in claim 1).  
Kolodin is silent upon explicitly disclosing wherein the light-emitting diode is configured to generate light in a spectral range between 200 nm and 1770 nm, and the photodetector is configured to detect light within a portion of the spectral range of the light-emitting diode (as claimed in claim 7).  
Before effective filing date of the claimed invention the disclosed light-emitting diode were known to generate light in a spectral range between 200 nm and 1770 nm, and the photodetector to detect light within a portion of the spectral range of the light-emitting diode.  
For support see Raring, which teaches wherein the light-emitting diode is configured to generate light in a spectral range between 200 nm and 1770 nm ( blue-yellow, blue-green-red LEDs, or blue-green-yellow-red LEDs), and the photodetector is configured to detect light within a portion of the spectral range of the light-emitting diode (see Raring, Fig.9 as shown below and ¶ [0032]- ¶ [0034]) (as claimed in claim 7).  

    PNG
    media_image2.png
    326
    696
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kolodin and Raring to recognize that the Kolodin LEDs capable of generating light in a spectral range between 200 nm and 1770 nm ( blue-yellow, blue-green-red LEDs, or blue-green-yellow-red LEDs), and the photodetector capable of detect light within a portion of the spectral range of the light-emitting diode.
Note: discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.
Regarding Claim 2: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 1 as above. The combination of Kolodin and Raring further teaches wherein the light-emitting diode (322) and the photodetector (324) have a same semiconductor structure (see Kolodin, Fig.5 as shown above).
Regarding Claim 3: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 1 as above. The combination of Kolodin and Raring further teaches wherein contact pads (350/352) of the light-emitting diode (322) and the photodetector (324) are electrically isolated via trenches (see Kolodin, Fig.5 as shown above).  
Regarding Claim 4: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 1 as above. The combination of Kolodin and Raring further teaches wherein the surface area of the light-emitting diode (322) is larger than the surface area of the photodetector (324) (see Kolodin, Fig.5 as shown above).  
Regarding Claim 5: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 4 as above. The combination of Kolodin and Raring is silent upon explicitly disclosing wherein the surface area of the light-emitting diode is at least ten times larger than the surface area of the photodetector; however, Kolodin teaches wherein the surface area of the light-emitting diode (322) is larger than the surface area of the photodetector (324) (see Kolodin, Fig.5 as shown above).  
Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the surface area of the light-emitting diode (322) and the surface area of the photodetector (324) through routine experimentation and optimization to compensate for degradation of the LED mesa portion because the surface area of the light-emitting diode (322) and the surface area of the photodetector (324) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 6: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 1 as above. The combination of Kolodin and Raring further teaches wherein the light-emitting diode (322) and the photodetector (324) each comprise an n-type GaN layer, an active layer, and a p-type GaN layer (see Kolodin, Fig.5 as shown above and ¶ [0055]).  
Regarding Claim 29: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 1 as above. The combination of Kolodin and Raring further teaches wherein a reflector (354/n-electrode) disposed on a second side of the transparent substrate (302/substrate) (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above).
Regarding Claim 30: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 1 as above. The combination of Kolodin and Raring further teaches wherein the transparent substrate (302/substrate) is a sapphire substrate (see Kolodin, Fig.5 as shown above and ¶ [0037] and see Raring, Fig.9 as shown above and ¶ [0009]). 
Regarding Claim 32: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 29 as above. The combination of Kolodin and Raring further teaches wherein the reflector (354/n-electrode) is a reflective coating (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above).  
Regarding Claim 34: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 1 as above. The combination of Kolodin and Raring further teaches wherein a current spreading layer (350/352) disposed above the light-emitting diode (322) and the photodetector (324) (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above).  
Regarding Claim 35: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 1 as above. The combination of Kolodin and Raring further teaches wherein the light-emitting diode device is part of a display (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above).  
Regarding Claim 36: Kolodin discloses a lighting device (see Kolodin, Fig.5 as shown above and ¶ [0001]), comprising: 
a transparent substrate (302) (silicon substrate is considered as a transparent substrate) (in addition, Kolodin teaches a substrate may be, for e.g., sapphire, silicon carbide (SiC), or combinations thereof; therefore, it would have been obvious to one having ordinary skill in the art at before effective filing date of the claimed invention to select a known material on the base of its suitability, for its intended use) (see Kolodin, Fig.5 as shown above, ¶ [0037], and ¶ [0055]); and 
a plurality of light-emitting diode devices (300) (note: Kolodin demonstrates a single light-emitting diode devices; however, mere duplication of light-emitting diode devices has no patentable significance unless a new and unexpected result is produced) (see Kolodin, Fig.5 as shown above), wherein each light-emitting diode device (300) comprises: 
a photodetector (324), disposed on a first side of the transparent substrate (302) (see Kolodin, Fig.5 as shown above and ¶ [0057]); and 
a light-emitting diode (322), disposed on the first side of the transparent substrate (302) and in a side-by-side configuration with the photodetector (324), wherein the light-emitting diode (322) is configured to emit light (316/342/and light emitted not shown) in a first direction above the light-emitting diode (322) and in a second direction below the light- emitting diode (322) (see Kolodin, Fig.5 as shown above, ¶ [0055], and ¶ [0057]); and 
wherein the light emitted (316) in the first direction is emitted into free space to provide illumination and is not detected by the photodetector (322) (see Kolodin, Fig.5 as shown above); 
wherein the light emitted (342/light emitted not shown) in the second direction is emitted into the transparent substrate (302), wherein the transparent substrate (302) serves as a waveguide to direct at least a portion of the light emitted in the second direction towards the photodetector (324), and wherein the photodetector (324) is configured to detect the light directed towards the photodetector (324) via the transparent substrate (302) (note: light emitted in the second direction were known to be reflected by metal contact 354 (common anode)) (see Kolodin, Fig.5 as shown above, ¶ [0039], and ¶ [0059]);
wherein the photodetector (324) is further configured to generate, based on light detected by the photodetector (324), a current corresponding to emission intensity of the light-emitting diode (322), wherein the current is used to monitor the emission intensity of the light-emitting diode (322) and to correct for intensity drift in the light-emitting diode (322) (note: Kolodin teaches a photocurrent generated by the PD mesa portion is substantially proportional to the emitted optical energy of the LED mesa portion. Form the above statement ordinary skill in the art recognize that the photocurrent is used to monitor the emission intensity of the light- emitting diode and to correct for intensity drift in the light- emitting diode. Hence, the recited functional limitation is an inherent characteristic of the Kolodin prior art) (see Kolodin, Fig.5 as shown above, ¶ [0044], ¶ [0046], ¶ [0048], and ¶ [0067]- ¶ [0068]); and 
wherein the light-emitting diode (322) and the photodetector (324) are disposed in a same layer of the light-emitting diode (322) device corresponding to a single semiconductor platform (see Kolodin, Fig.5 as shown above).  
Kolodin is silent upon explicitly disclosing wherein the light-emitting diode is configured to generate light in a spectral range between 200 nm and 1770 nm, and the photodetector is configured to detect light within a portion of the spectral range of the light-emitting diode.
Before effective filing date of the claimed invention the disclosed light-emitting diode were known to generate light in a spectral range between 200 nm and 1770 nm, and the photodetector to detect light within a portion of the spectral range of the light-emitting diode.  
For support see Raring, which teaches wherein the light-emitting diode is configured to generate light in a spectral range between 200 nm and 1770 nm ( blue-yellow, blue-green-red LEDs, or blue-green-yellow-red LEDs), and the photodetector is configured to detect light within a portion of the spectral range of the light-emitting diode (see Raring, Fig.9 as shown above and ¶ [0032]- ¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kolodin and Raring to recognize that the Kolodin LEDs capable of generating light in a spectral range between 200 nm and 1770 nm ( blue-yellow, blue-green-red LEDs, or blue-green-yellow-red LEDs), and the photodetector capable of detect light within a portion of the spectral range of the light-emitting diode.
Note: discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.
Regarding Claim 37: Kolodin as modified teaches a lighting device as set forth in claim 36 as above. The combination of Kolodin and Raring further teaches wherein the lighting device is a display (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above).  
Regarding Claim 38: Kolodin as modified teaches a lighting device as set forth in claim 36 as above. The combination of Kolodin and Raring further teaches wherein each light-emitting diode device of the plurality of light-emitting diode devices is individually controlled (see Kolodin, Fig.5 as shown above, ¶ [0044], ¶ [0046], ¶ [0048], and ¶ [0067]- ¶ [0068] and see Raring, Fig.9 as shown above).  
Regarding Claim 39: Kolodin as modified teaches a lighting device as set forth in claim 36 as above. The combination of Kolodin and Raring further teaches wherein each light-emitting diode device of the plurality of light-emitting diode devices is configured to emit light of a same spectral range as light emitted from all other light-emitting diode devices of the plurality of light-emitting diode devices (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above and ¶ [0032]- ¶ [0034]).  
Regarding Claim 40: Kolodin as modified teaches a lighting device as set forth in claim 36 as above. The combination of Kolodin and Raring further teaches wherein at least two light-emitting diode devices of the plurality of light-emitting diode devices are configured to emit light of different spectral ranges (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above and ¶ [0032]- ¶ [0034]).  
Regarding Claim 41: Kolodin as modified teaches a lighting device as set forth in claim 36 as above. The combination of Kolodin and Raring further teaches wherein the plurality of light-emitting diode devices are mounted onto a single package in a side-by-side configuration (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above and ¶ [0032]- ¶ [0034]). 
Regarding Claim 43: Kolodin as modified teaches a lighting device as set forth in claim 36 as above. The combination of Kolodin and Raring further teaches wherein a reflector (354/n-electrode) disposed on a second side of the transparent substrate (302/substrate) (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above).  
Regarding Claim 44: Kolodin as modified teaches a lighting device as set forth in claim 36 as above. The combination of Kolodin and Raring further teaches wherein the transparent substrate is a sapphire substrate (see Kolodin, Fig.5 as shown above and ¶ [0037] and see Raring, Fig.9 as shown above and ¶ [0009]).
Regarding Claim 46: Kolodin as modified teaches a light-emitting diode device for a lighting application as set forth in claim 1 as above. The combination of Kolodin and Raring further teaches wherein the light-emitting diode (322) is further configured to emit light in a third direction from a sidewall of the light-emitting diode (322), wherein the light emitted in the third direction directly irradiates the photodetector (324) without passing through the transparent substrate (302) (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above); and	
wherein the photodetector (324) is further configured to detect the light emitted in the third direction (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above).  
Regarding Claim 47: Kolodin as modified teaches a lighting device as set forth in claim 36 as above. The combination of Kolodin and Raring further teaches wherein the light-emitting diode (324) is further configured to emit light in a third direction from a sidewall of the light-emitting diode (322), wherein the light emitted in the third direction directly irradiates the photodetector (324) without passing through the transparent substrate (302) (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above); and 
wherein the photodetector (324) is further configured to detect the light emitted in the third direction (see Kolodin, Fig.5 as shown above and see Raring, Fig.9 as shown above). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kolodin (U.S. 2014/0184062 A1, hereinafter refer to Kolodin) and Raring et al. (U.S. 2010/0001300 A1, hereinafter refer to Raring) as applied to claim 29 above, and further in view of Chu ( US 2016/0020353 A1, hereinafter refer to Chu).
Regarding Claim 33: Kolodin as modified teaches a light-emitting diode device as applied to claim 29 above. The combination of Kolodin and Raring is silent upon explicitly disclosing wherein the reflector comprises silver, aluminum, or a distributed Bragg reflector (DBR). 
Before effective filing date of the claimed invention the disclosed material were known as a reflector for reflecting the focus light into an optical waveguide channel.
For support see Chu, which teaches wherein the reflector comprises silver, aluminum, or a distributed Bragg reflector (DBR) (see Chu, Fig.55C, ¶ [0090], ¶ [0103], and ¶ [0107]).
The combination of Kolodin and Raring teaches the claimed invention except for the material of reflector layer.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kolodin, Raring, and Chu to enable the known material as taught by Chu in order to reflect the focus light into an optical waveguide channel, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kolodin (U.S. 2014/0184062 A1, hereinafter refer to Kolodin) and Raring et al. (U.S. 2010/0001300 A1, hereinafter refer to Raring) as applied to claim 36 above, and further in view of Or-Bach et al. (US 2016/0064439 A1, hereinafter refer to Or-Bach).
Regarding Claim 42: Kolodin as modified teaches a device as applied to claim 36 above. The combination of Kolodin and Raring is silent upon explicitly disclosing wherein the plurality of light-emitting diode devices are mounted onto a single package in a vertically stacked configuration.
Before effective filing date of the claimed invention the disclosed material layers were known in order to monolithically integrate the photo-electronics device.
For support see Or-Bach, which teaches wherein the plurality of light-emitting diode devices are mounted onto a single package in a vertically stacked configuration (see Or-Bach, Figs.8-10 and ¶ [0127]). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kolodin, Raring, and Or-Bach to enable the plurality of light-emitting diode devices are mounted onto a single package in a vertically stacked configuration as taught by Or-Bach in order to monolithically integrate the photo-electronics device (see Or-Bach, Figs.8-10 and ¶ [0127]). 
Conclusion
31.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896